Citation Nr: 1717775	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, other than insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from June 2005 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was previously remanded by the Board in May 2013 and November 2015.

The prior Board Remands consisted of the matters of service connection for an acquired psychiatric disorder and insomnia.  Following completion of the development requested by the Board, the RO, in a September 2016 rating decision, granted service connection for an unspecified anxiety disorder with insomnia.  Therefore, the matters of service connection for an acquired psychiatric disorder and insomnia are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, as the Veteran claims that his sleep impairment has been diagnosed as sleep apnea, the matter of service connection for a sleep disorder, other than insomnia, remains on appeal.  As shown above, the Board has recharacterized the issue of entitlement to service connection for insomnia to more broadly include entitlement to service connection for a sleep disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board is well aware that the appeal has been remanded twice previously (and acknowledges the delay in final adjudication inherent with a remand) the Board finds that the posture of the claim is now such that further development of the record is necessary (and that the Veteran would not be well-served without such development).

The most recent November 2016 VA supplemental opinion in connection with the Veteran's claim notes that he has been evaluated and treated for sleep apnea at a private facility (Orlando Regional Medical Center); however, such records were not available for review.  Such treatment records may contain pertinent information and must be secured.  If the additional medical evidence showing treatment for sleep apnea is obtain, a supplemental nexus opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his sleep complaints since his March 2008 separation from service and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The Board is particularly interested in treatment records from the Orlando Regional Medical Center, to specifically include the February 2016 sleep study and diagnosis of sleep apnea.  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  Whether or not he responds, complete updated VA treatment records should be obtained.  

2.  If, and only if, the private treatment records requested in action (1) above are obtained, the AOJ should obtain a clinical opinion with respect to the following:

Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a separate and distinct sleep disorder, other than insomnia, to include sleep apnea?

For each sleep disorder diagnosed, other than insomnia, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service? 

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  After completing the above, and any other development deemed necessary, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

